Citation Nr: 1819217	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for leukoplakia, including as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).

The Veteran served on active duty from October 1953 to August 1955, May 1961 to September 1982, including service in Vietnam. He has been awarded a Combat Infantryman's Badge among his awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Board hearing was conducted in October 2016. A transcript of this hearing is contained within the electronic claims file.

This matter was previously before the Board in March 2017 and August 2017, at which times it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran's leukoplakia did not manifest during service or until many years after  his last exposure to herbicides or separation from service, and is not otherwise related to service, to include exposure to herbicides therein.




CONCLUSION OF LAW

The criteria for service connection for leukoplakia are not met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law. There is no evidence that additional development is in order before the claim for an earlier effective date may be addressed. For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim decided herein.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113, 38 C.F.R. § 3.307 (d), are also satisfied. 

Leukoplakia is not on the list of diseases that warrant presumptive service connection.  Therefore, his claim may not be granted on that basis.  However, the Veteran is not precluded from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran seeks service connection for leukoplakia due to herbicide exposure. The Veteran's service records confirm his service in Vietnam; therefore, his exposure to herbicides is conceded.  Additionally, the evidence shows a diagnosis of leukoplakia.  The only question that remains is one of nexus between service, including herbicide exposure, and his current disorder.  

The Veteran's service treatment records are negative for any complaints, symptoms, diagnoses, or treatment for leukoplakia or other disease of the tongue.  

In an October 2016, the Veteran submitted an opinion by R.A., M.D. Dr. A. noted that the Veteran was never a smoker and only had social consumption of alcohol.  He opined that as a Veteran, he was exposed to Agent Orange repeatedly while in the field and this is "a possible and probably cause of his tongue cancer."

In October 2016, the Veteran appeared at a Board hearing.  He testified that he drank water out of the canals in Vietnam.  

The Veteran was afforded a VA examination in April 2017.  The VA examiner noted that the Veteran was diagnosed with leukoplakia in January 2008.  He opined that "it is not as least as like as not that the carcinoma of the tongue was related to herbicide exposure during Vietnam service."  However, the examiner did not provide a rationale to support this opinion.  

An addendum opinion was provided in September 2017.  The examiner opined that it was not as least as likely as not that the tongue cancer in January 2008 was incurred in or as a result of military service or service in Vietnam.  As a rationale, he stated that the Veteran presented in January 2008 with the tongue lesion 39 years post-Vietnam service or 25 years post military discharge.  He noted Dr. A.'s 2016 opinion but that it was not supported by the medical literature.  In support of this opinion, the examiner cited to multiple medical research studies that do not support a relationship between exposure to herbicides and oral, nasal, and pharyngeal cancers.  

Upon review of the evidence of record, the Board finds that a preponderance of the evidence is against the Veteran's claim.  Although Dr. A.'s opinion notes that an association between the Veteran's leukoplakia and exposure to herbicides is possible and probable, he did not submit any evidence supporting that opinion.  Conversely, the September 2017 VA opinion provides multiple articles showing that an association is not demonstrated.  Therefore, the Board finds the opinion of the VA examiner to be more probative as to causation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).

Furthermore, the Veteran's leukoplakia was not documented in the clinical evidence of record until January 2008, many years after the Veteran's discharge from service and his exposure to herbicides.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has presented his own statements regarding the development of his claimed conditions being etiologically related to his military service. However, the record does not show that he is a medical professional, with the training and expertise to provide clinical findings regarding the existence of leukoplakia or cancer, or its etiologic relationship to his service, including exposure to herbicides. Consequently, his statements are credible concerning his subjective complaints and his history; but they do not constitute competent medical evidence for the purposes of showing the existence of a diagnosis or a nexus between the claimed disorder and any incident of his service. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for leukoplakia and the benefit of the doubt doctrine does not apply.


ORDER

Service connection for leukoplakia is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


